Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2020

                                      No. 04-20-00267-CV

                                 Joe Jesse PONCE III,
                                       Appellant
                                           v.
                        COMMISSION FOR LAWYER DISCIPLINE,
                                        Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                         ORDER
        On July 9, 2020, we ordered Appellant to show cause in writing by July 20, 2020, that the
reporter’s record has been paid, or, if Appellant chose not to pay for the record, Appellant’s brief
would be due on September 8, 2020, and the court would only “consider and decide those issues
or points [raised in Appellant’s brief] that do not require a reporter’s record for a decision.” See
TEX. R. APP. P. 37.3(c).
       Appellant did not timely show cause in writing that the reporter’s record was paid, and to
date, Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
If Appellant fails to show cause as ordered, this appeal will be dismissed without further
notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court